Case 18-15753-elf        Doc 32     Filed 03/14/19 Entered 03/14/19 12:25:48            Desc Main
                                    Document      Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 In re:
                                                              Bankruptcy No. 18-15753-elf
 Bridgette Kornegay,
       Debtor                                                 Chapter 13

 Nationstar Mortgage LLC d/b/a
 Champion Mortgage Company                                    Hearing Date: April 9, 2019
       Movant                                                 Hearing Time: 9:30 a.m.
                                                              Hearing Location: Courtroom 1,
 v.
                                                              United States Bankruptcy Court,
 Bridgette Kornegay,                                          900 Market Street, Suite 201,
       Debtor/Respondent                                      Philadelphia, PA 19107

 William C. Miller, Esquire
       Trustee/Respondent



   NATIONSTAR MORTGAGE LLC D/B/A CHAMPION MORTGAGE COMPANY’S
              MOTION FOR RELIEF FROM THE AUTOMATIC


          Secured Creditor, Nationstar Mortgage LLC d/b/a Champion Mortgage Company,

(“Champion”), by and through the undersigned counsel, hereby moves this Court, pursuant to 11

U.S.C. § 362(d), for a modification of the automatic stay provisions for cause, and, in support

thereof, states the following:

      1. Bridgette Kornegay, (the “Debtor”), filed a voluntary petition pursuant to Chapter 13 of

          the United States Bankruptcy Code on August 30, 2018.

      2. Jurisdiction of this cause is granted to the Bankruptcy Court pursuant to 28 U.S.C. § 1334,

          11 U.S.C. § 362(d), Fed. R. Bankr. P. 4001(a), and all other applicable rules and statutes

          affecting the jurisdiction of the Bankruptcy Courts generally.




                                                                                           18-15753-elf
                                                                                                  MFR
Case 18-15753-elf    Doc 32     Filed 03/14/19 Entered 03/14/19 12:25:48            Desc Main
                                Document      Page 2 of 4




   3. On June 25, 2009, Queenie Carter, [now deceased], executed and delivered a Promissory

      Note (“Note”) and Reverse Mortgage (“Mortgage”) securing payment of the Note up to the

      maximum principal amount of $258,750.00 to Wells Fargo Bank, N.A. A true and correct

      copy of the Note is attached hereto as Exhibit “A.”

   4. The Mortgage was recorded on July 2, 2009 as Instrument Number 52084881 of the Public

      Records of the City of Philadelphia, Pennsylvania. A true and correct copy of the Mortgage

      is attached hereto as Exhibit “B.”

   5. The Note and Mortgage were assigned to Champion and said Assignment was recorded

      with the Philadelphia Recorder of Deed’s Office on September 7, 2017, as Instrument

      Number 53263011. A true and correct copy of the Assignment of Mortgage is attached

      hereto as Exhibit “C.”

   6. The Mortgage was secured by a property located in Philadelphia County, commonly known

      as 8124 Thouron Avenue, Philadelphia, PA 19150, (the “Property”).

   7. The terms of the aforementioned Note and Mortgage have been in default, and remain in

      default, since September 17, 2017.

   8. The terms and conditions of the Note and Reverse Mortgage are in default due to

      Borrower’s death and the subject property not being occupied as the principal residence of

      any surviving borrower.

   9. Prior to the death of Queenie Carter, Wells Fargo, assignor to Champion, initiated

      foreclosure proceedings against Queenie Carter, in the Court of Common Pleas of

      Philadelphia, in the case of Wells Fargo v. Queenie Carter, at Docket Number 161001471,

      and after her death was amended to name the known and unknown heirs of Queenie Carter,

      including as known heir, the Debtor, Bridgette C. Kornegay.



                                                                                       18-15753-elf
                                                                                              MFR
Case 18-15753-elf      Doc 32     Filed 03/14/19 Entered 03/14/19 12:25:48               Desc Main
                                  Document      Page 3 of 4




   10. Based upon the Debtor’s Chapter 13 Plan (Docket No.2), as well as her Schedules, the

      Property is not included within the plan. A true and correct copy of Debtor’s Plan is

      attached hereto as Exhibit “D.”

   11. However, Champion cannot proceed with its foreclosure action, until relief is obtained as

      the Debtor is named as a party defendant in the foreclosure action pursuant to Pa.R.C.P.

      1144(a)(2).

   12. If Champion is not permitted to enforce its security interest in the collateral or be provided

      with adequate protection, it will suffer irreparable injury, loss, and damage.

   13. Champion respectfully requests the Court grant it relief from the Automatic Stay in this

      cause pursuant to §362(d)(1) and (2) of the Bankruptcy Code, for cause, namely the lack

      of adequate protection to Champion for its interest in the above stated collateral as well as

      the fact that the collateral is unnecessary to an effective reorganization of the Debtor’s

      assets.

   14. Once the stay is terminated, the Debtor will have minimal motivation to insure, preserve,

      or protect the collateral; therefore, Secured Creditor requests that the Court waive the 14-

      day stay period imposed by Fed.R.Bankr.P. 4001(a)(3).




                                                                                           18-15753-elf
                                                                                                  MFR
Case 18-15753-elf      Doc 32     Filed 03/14/19 Entered 03/14/19 12:25:48                Desc Main
                                  Document      Page 4 of 4




       WHEREFORE, Secured Creditor, Nationstar Mortgage LLC d/b/a Champion Mortgage

Company, respectfully requests this Honorable Court enter an order modifying the automatic stay

under 11 U.S.C. § 362(d) to permit Movant to take any and all steps necessary to exercise any and

all rights it may have in the collateral described herein, to gain possession of said collateral, to

seek recovery of its reasonable attorneys’ fees and costs incurred in this proceeding, to waive the

14-day stay imposed by Fed.R.Bankr.P. 4001(a)(3), and for any such further relief as this

Honorable Court deems just and appropriate.

Date: March 14, 2019

                                                     Robertson, Anschutz & Schneid, P.L.


                                                     By: /s/ Lauren B. Karl
                                                         Lauren Berschler Karl, Esquire
                                                         Bar ID: 88209
                                                         P.O. Box 305
                                                         Ingomar, PA 15127
                                                         973-575-0707x340
                                                         Email:lkarl@rascrane.com




                                                                                           18-15753-elf
                                                                                                  MFR
